DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Specification
The abstract of the disclosure is objected to because:  The abstract is missing a period (.) at the very end of the abstract.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21, 24, 27, 31, and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujisawa, WO 2020/003709 A1 (citations are to accompanying English machine translation), in view of Monico, U.S. Patent No. 6,021,942, in further view of Bolton, US 10198707 B1, in further view of Franco, US 7257552 B1.
As per Claims 21 and 31, Fujisawa discloses:
- a computer-implemented system (or method) for redelivering packages to customers (sheet 3, paragraph E (customer houses); sheet 5, paragraph F (package); sheet 5, paragraph A (redelivery); sheet 5, paragraph B (re-delivery); sheet 6, paragraph G (computer); sheet 15, paragraph C (user is absent); sheet 15, paragraph D (notification of absence); sheet 17, paragraph M (method));
- a memory storing instructions (sheet 6, paragraph G (computer, storage unit, software));
- at least one processor configured to execute the instructions (sheet 6, paragraph G (computer, storage unit, software));
- receive, from a first user computing device, a notification of a delivery failure of a package (sheet 6, paragraph H (terminals); sheet 15, paragraph C (user is absent); sheet 15, paragraph D (notification of absence, delivery worker terminal));
- generate a map of the plurality of groups (Figure 11; sheet 13, paragraph I (map); sheet 13, paragraph J (areas on map); sheet 14, paragraph K (area is a group of one or more destinations));
- wherein:  each of the plurality of groups comprises one or more packages associated with a delivery address within a predetermined distance from each other, and the map comprises an activatable icon, wherein a location of the activatable icon on the map is associated with the delivery address associated with the package (Figure 11 (the size and shape of each area sets a maximum distance between destinations in each area; areas each have an icon)); sheet 13, paragraph I (map); sheet 13, paragraph J (areas on map); sheet 13, paragraph L (the areas having the icons are selectable); sheet 14, paragraph K (area is a group of one or more destinations));
- send the map for display on a user computing device, wherein the activatable icon includes a number indicative of a number of packages for delivery to the delivery address, and wherein the map is used by a user of the displaying user computing device to redeliver the package associated with the delivery failure (Figure 11 (areas each have an icon)); sheet 5, paragraph A (redelivery); sheet 5, paragraph B (re-delivery); sheet 13, paragraph I (map); sheet 13, paragraph J (areas on map; number of packages to be delivered for area); sheet 13, paragraph L (the areas having the icons are selectable); sheet 14, paragraph K (area is a group of one or more destinations; if only one destination in an area, then number of packages for area on map would be for the one destination in the area); sheet 15, paragraph C (user is absent); sheet 15, paragraph D (notification of absence)).
Fujisawa fails to disclose wherein the notification of delivery failure of the package comprises a package identifier associated with the package; modify a database to assign the notification of the delivery failure to the package identifier.  Monico discloses wherein the notification of delivery failure of the package comprises a package identifier associated with the package (Figure 4; column 5, line 58, through column 6, line 7 (“The driver also scans in the I.D.  number 34 of the form 10, both the I.D.  number 34 and the reason for non-delivery 36 being transmitted to a suitable database in a computer 55 which may be in the driver's possession, or electronically connected in some conventional manner to the scanner 54 and at a central location.”; central computer may store delivery failure data; first user device here is the scanner 54; I.D. number 34 is the package identifier here)); modify a database to assign the notification of the delivery failure to the package identifier (column 5, line 58, through column 6, line 7 (“The driver also scans in the I.D.  number 34 of the form 10, both the I.D.  number 34 and the reason for non-delivery 36 being transmitted to a suitable database in a computer 55 which may be in the driver's possession, or electronically connected in some conventional manner to the scanner 54 and at a central location.”; central computer may store delivery failure data; I.D. number 34 is the package identifier here)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fujisawa such that the notification of delivery failure of the package comprises a package identifier associated with the package; and the invention modifies a database to assign the notification of the delivery failure to the package identifier, as disclosed by Monico, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The modified Fujisawa fails to disclose modify the database to assign the package identifier to a group, among a plurality of groups, based on a delivery address associated with the package identifier.  Bolton discloses modify the database to assign the package identifier to a group, among a plurality of groups, based on a delivery address associated with the package identifier (column 24, lines 15-50 (serviceable point may mean physical address); column 27, lines 19-40 (shipments may be identified by identifiers); column 28, line 52, through column 29, line 14 (“stop creator shipments” may refer to groups of shipments to nearby locations with which a shipment may be shipped); column 40, lines 32-52 (“As noted herein, stop creator shipments may be identified as scheduled to be delivered to the same or nearby addresses as the shipment/item within a window of time relative to the initial estimated delivery date of the shipment/item.”); column 49, lines 4-20 (“Shipments/items scheduled to be delivered to serviceable points satisfying predefined delivery time and/or delivery distance criteria/thresholds may be synchronized to minimize the amount of time spent by carrier personnel in delivering the shipments.”); column 50, lines 31-38 (“Serviceable points may be clustered and/or considered nearby according to one or more thresholds, including time, distance, or time and distance.  In some implementations, the one or more thresholds may be based on the distance between serviceable points, the travel times between serviceable points, the time elapsed between deliveries for serviceable points, and/or the distance and time between serviceable points.”); column 53, line 60, through column 54, line 30 (carrier server has access to the information needed, and is able to group, the shipments); column 61, lines 7-29 (carrier server is able to search for shipments to group; when grouping shipments, updates information for the component shipments; a group shipment may correspond to a single trip); column 64, lines 10-32 (carrier server searches for stop creator shipments); column 82, lines 23-48 (“Upon flagging the shipment/item as eligible for synchronized delivery, the carrier server 100 may additionally identify the one or more stop creator shipments/items with which delivery of the shipment/item is to be synchronized, and may flag the shipment/item with information to hold (and/or accelerate) the shipment/item such that delivery may be synchronized with the identified stop creator shipment/item.  For example, the carrier server 100 may be configured to modify a service level associated with the shipment/item such that the scheduled delivery date and/or delivery time is consistent with the identified stop creator shipment/item.  As discussed herein, modifying a service level associated with the shipment/item may comprise steps for updating shipment/item information/data associated with the shipment/item to reflect a change in the delivery service level for the shipment/item as described herein.”)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Fujisawa such that the invention modifies the database to assign the package identifier to a group, among a plurality of groups, based on a delivery address associated with the package identifier, as disclosed by Bolton, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The modified Fujisawa fails to disclose wherein the second delivery attempt is by different equipment than the first delivery attempt.  Franco discloses wherein the second delivery attempt is by different equipment than the first delivery attempt (column 61, line 55, through column 62, line 12 (“By then the parcel may already be on another delivery truck, for a second delivery attempt sometime that day.”)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Fujisawa such that the second delivery attempt is by different equipment than the first delivery attempt, as disclosed by Franco.  Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself -- that is in the substitution of different equipment of Franco for non-specified equipment (as to whether the same or different equipment) of Fujisawa.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

As per Claims 24 and 34, Fujisawa further discloses wherein the at least one processor is further configured to execute the instructions to send for display on the displaying user computing device delivery instructions associated with each package when the activatable icon is activated by the user of the displaying user computing device (sheet 11, paragraph N; sheet 13, paragraph L).

As per Claim 27, Fujisawa further discloses wherein the cause of the delivery failure comprises a customer absence (sheet 3, paragraph E; sheet 15, paragraph C; sheet 15, paragraph D).

Claims 22 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujisawa in view of Monico in further view of Bolton in further view of Franco in further view of Yang, US 20020072945 A1.
As per Claims 22 and 32, the modified Fujisawa fails to disclose wherein the at least one processor is further configured to execute the instructions to send instructions to the first user computing device to return the package to a camp for redelivery.  Yang discloses wherein the at least one processor is further configured to execute the instructions to send instructions to the first user computing device to return the package to a camp for redelivery (Figure 16; paragraph [0015]; paragraphs [0038]-[0041]; paragraph [0075]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Fujisawa such that the at least one processor is further configured to execute the instructions to send instructions to the first user computing device to return the package to a camp for redelivery, as disclosed by Yang.  Motivation for the modification is provided by Yang in that this allows the central system to communicate this instruction out of multiple possible instructions (paragraph [0075]).

Claims 23 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujisawa in view of Monico in further view of Bolton in further view of Franco in further view of Mason, US 9037406 B2.
As per Claims 23 and 33, the modified Fujisawa fails to disclose wherein:  the icon is color-coded, and a color of the icon is indicative of the group, to which the package is assigned.  Mason discloses wherein:  the icon is color-coded, and a color of the icon is indicative of the group, to which the package is assigned (Figure 7; column 4, lines 1-3; claim 10).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Fujisawa such that the icon is color-coded, and a color of the icon is indicative of the group, to which the package is assigned, as disclosed by Mason, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 26 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujisawa in view of Monico in further view of Bolton in further view of Franco in further view of Yuschik, US 20160103560 A1.
As per Claims 26 and 36, the modified Fujisawa fails to disclose wherein the at least one processor is further configured to execute the instructions to:  determine a redelivery date associated with the package based on a customer redelivery request; and modify the database to assign the redelivery date to the package identifier associated with the package.  Yuschik discloses wherein the at least one processor is further configured to execute the instructions to:  determine a redelivery date associated with the package based on a customer redelivery request; and modify the database to assign the redelivery date to the package identifier associated with the package (p. 12, Table 1; paragraph [0041]; paragraph [0093]; paragraph [0126]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Fujisawa such that the at least one processor is further configured to execute the instructions to:  determine a redelivery date associated with the package based on a customer redelivery request; and modify the database to assign the redelivery date to the package identifier associated with the package, as disclosed by Yuschik.  Motivation for the modification is provided by Yuschik in that this allows the customer to choose the redelivery date (p. 12, Table 1; paragraph [0126]).

Claims 28 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujisawa in view of Monico in further view of Bolton in further view of Franco in further view of Taniguchi, US 20210241224 A1.
As per Claims 28 and 37, the modified Fujisawa fails to disclose wherein the at least one processor is further configured to execute the instructions to send for display on the displaying user computing device a recommendation for placing the package in a vehicle for delivery.  Taniguchi discloses wherein the at least one processor is further configured to execute the instructions to send for display on the displaying user computing device a recommendation for placing the package in a vehicle for delivery (paragraph [0050]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Fujisawa such that the at least one processor is further configured to execute the instructions to send for display on the displaying user computing device a recommendation for placing the package in a vehicle for delivery, as disclosed by Taniguchi, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-27 and 31-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. US 10846646 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the above claims from this application being examined are anticipated by the above claims of US 10846646 B1, as detailed in the chart below:
Claims Currently Being Examined
Claims of US 10846646 B1
21
1, 8, 15
22
2, 9
23
3, 10
24
4, 11
25
5, 12
26
6, 13
27
7, 14
31
1, 8, 15
32
2, 9
33
3, 10
34
4, 11
35
5, 12
36
6, 13


Claims 28, 37, and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 8, 10, and 15 of U.S. Patent No. US 10846646 B1 in view of Taniguchi.  Except for the limitation(s) addressed by Taniguchi below, the limitation(s) of claims 28, 37, and 40 (including any claim limitation(s) from any claim(s) from which they depend) are anticipated by the following claims from US 10846646 B1:
Claims Currently Being Examined
Claims of US 10846646 B1
28
1, 8, 15
37
1, 8, 15
40
1, 3, 8, 10, 15


Regarding the Taniguchi limitation(s) for these three claims, the claims of US 10846646 B1 fail to disclose wherein the at least one processor is further configured to execute the instructions to send for display on the displaying user computing device a recommendation for placing the package in a vehicle for delivery.  Taniguchi discloses wherein the at least one processor is further configured to execute the instructions to send for display on the displaying user computing device a recommendation for placing the package in a vehicle for delivery (paragraph [0050]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the claims of US 10846646 B1 such that the at least one processor is further configured to execute the instructions to send for display on the displaying user computing device a recommendation for placing the package in a vehicle for delivery, as disclosed by Taniguchi.  Motivation is provided by Taniguchi in that this helps the particular package to be routed correctly (paragraph [0050]).
Allowable Subject Matter
Claims 29-30 and 38-39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
a.  Scharaswak, US 20160300186 A1 (vehicle fleet control systems and methods);
b.  Todasco, US 20160292635 A1 (delivery instructions on delivery location detection through a wireless beacon device).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ERB whose telephone number is (571)272-7606. The examiner can normally be reached M - F, 11:30 AM - 8 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY ZIMMERMAN can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





nhe

/NATHAN ERB/Primary Examiner, Art Unit 3628